                                                               United States Bankruptcy Court
                                                                   District of New Mexico
In re:                                                                                                                  Case No. 18-13027-t
Roman Catholic Church of the Archdiocese                                                                                Chapter 11
Associated Case in 10th Circuit Court of
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 1084-1                                                   User: admin                                                                 Page 1 of 8
Date Rcvd: Sep 07, 2021                                                Form ID: pdfor1                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 09, 2021:
Recip ID                 Recipient Name and Address
intp                   + William R Keeler, Keeler & Keeler, LLP, 235 West Historic Highway 66, Gallup, NM 87301-6321

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 09, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 7, 2021 at the address(es) listed
below:
Name                               Email Address
Aaron J. Boland
                                   on behalf of Interested Party Laura Holmes aaron@aaronbolandlaw.com

Alicia C. Lopez
                                   on behalf of Creditor John Doe #1 2, 4, 5, 6 alopez@rothsteinlaw.com,
                                   melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.com;ldelgado@rothst
                                   einlaw.com;bjtrujillo@rothsteinlaw.com

Andrew Berne Indahl
                                   on behalf of Plaintiff Thomas Paickattu andy@alturalawfirm.com

Andrew Berne Indahl
                                   on behalf of Creditor Thomas Paickattu andy@alturalawfirm.com

Angela Swenson
                                   on behalf of Creditor State of New Mexico Workers Compensation Administration ASwenson@nmag.gov



        Case 18-13027-t11                    Doc 810           Filed 09/09/21              Entered 09/09/21 22:21:43 Page 1 of 10
District/off: 1084-1                                        User: admin                                                            Page 2 of 8
Date Rcvd: Sep 07, 2021                                     Form ID: pdfor1                                                       Total Noticed: 1
Annie Coogan
                          on behalf of Creditor Rudy Blea annie@cooganlawnm.com

Benjamin Feuchter
                          on behalf of Interested Party John Wester bfeuchter@hinklelawfirm.com jmason@hinklelawfirm.com

Britton C Lewis
                          on behalf of Interested Party Arrowood Indemnity Company bcl@crlaw.com

Bruce Anderson
                          on behalf of Debtor Roman Catholic Church of the Archdiocese of Santa Fe baafiling@eaidaho.com brucea@eaidaho.com

Bruce D. Celebrezze
                          on behalf of Interested Party Arrowood Indemnity Company bruce.celebrezze@clydeco.us
                          barbara.chaney@clydeco.us,robert.willis@clydeco.us,andrea.mackenzie@clydeco.us

Bryan G. Smith
                          on behalf of Interested Party Various tort claimants bsmith@tamakilaw.com

Carlos Sedillo
                          on behalf of Interested Party Various tort claimants csedillo@fchclaw.com

Caroline Manierre
                          on behalf of Creditor John Doe #1 2, 4, 5, 6 cmanierre@rothsteinlaw.com,
                          melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.com;ldelgado@rothst
                          einlaw.com;bjtrujillo@rothsteinlaw.com

Caroline Manierre
                          on behalf of Interested Party Various tort claimants cmanierre@rothsteinlaw.com
                          melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.com;ldelgado@rothst
                          einlaw.com;bjtrujillo@rothsteinlaw.com

Carolyn M Nichols
                          on behalf of Creditor John Doe #1 2, 4, 5, 6 cmnichols@rothsteinlaw.com,
                          melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.com;ldelgado@rothst
                          einlaw.com;bjtrujillo@rothsteinlaw.com

Catalina Sugayan
                          on behalf of Interested Party Great American Insurance Company catalina.sugayan@clydeco.us Nancy.Lima@clydeco.us

Charles S Glidewell
                          on behalf of U.S. Trustee United States Trustee charles.glidewell@usdoj.gov

Chris W Pierce
                          on behalf of Debtor Roman Catholic Church of the Archdiocese of Santa Fe cpierce@walkerlawpc.com
                          piercelawfirm@gmail.com;WalkerLawPC14@gmail.com;cramirez@walkerlawpc.com

Christopher P. Winters
                          on behalf of Interested Party Various tort claimants cwinters@fchclaw.com

Clifford C Gramer, Jr
                          on behalf of Interested Party Jimmy Day cliffordgramerlaw@gmail.com amyccglaw@gmail.com

Clifford C Gramer, Jr
                          on behalf of Interested Party Jennifer Day cliffordgramerlaw@gmail.com amyccglaw@gmail.com

Daniel Fasy
                          on behalf of Interested Party Various tort claimants dan@fasylaw.com

Daniel A. White
                          on behalf of Interested Party Clarke Coll dwhite@askewwhite.com
                          enunez@askewwhite.com;mvallejos@askewwhite.com;hhenry@askewwhite.com;askewwhiteadmin@ecf.courtdrive.com

Daniel A. White
                          on behalf of Interested Party Philip J. Montoya dwhite@askewwhite.com
                          enunez@askewwhite.com;mvallejos@askewwhite.com;hhenry@askewwhite.com;askewwhiteadmin@ecf.courtdrive.com

Daniel A. White
                          on behalf of Interested Party Edward A. Mazel dwhite@askewwhite.com
                          enunez@askewwhite.com;mvallejos@askewwhite.com;hhenry@askewwhite.com;askewwhiteadmin@ecf.courtdrive.com

Daniel A. White
                          on behalf of Interested Party Yvette J. Gonzales dwhite@askewwhite.com
                          enunez@askewwhite.com;mvallejos@askewwhite.com;hhenry@askewwhite.com;askewwhiteadmin@ecf.courtdrive.com

Daniel J. Schufreider
                          on behalf of Interested Party Catholic Mutual Relief Society of America dschufreider@schiffhardin.com

David M. Spector
                          on behalf of Interested Party Catholic Mutual Relief Society of America dspector@schiffhardin.com

Daymon Brandeis Ely
                          on behalf of Interested Party Various tort claimants daymon@daymonely.com darlene@daymonely.com



        Case 18-13027-t11          Doc 810           Filed 09/09/21             Entered 09/09/21 22:21:43 Page 2 of 10
District/off: 1084-1                                         User: admin                                                             Page 3 of 8
Date Rcvd: Sep 07, 2021                                      Form ID: pdfor1                                                        Total Noticed: 1
Daymon Brandeis Ely
                           on behalf of Creditor Barbara Deschaine daymon@daymonely.com darlene@daymonely.com

Dean Joseph McElroy
                           on behalf of Interested Party Arrowood Indemnity Company dean.mcelroy@clydeco.us

Dennis A Banning
                           on behalf of Defendant Santa Maria de La Paz Catholic Community nmfl@nmfinanciallaw.com
                           banninglaw@yahoo.com;dab@nmfinanciallaw.com;banningdr54167@notify.bestcase.com;dfh@nmfinanciallaw.com

Dennis A Banning
                           on behalf of Interested Party Santa Maria de La Paz Parish nmfl@nmfinanciallaw.com
                           banninglaw@yahoo.com;dab@nmfinanciallaw.com;banningdr54167@notify.bestcase.com;dfh@nmfinanciallaw.com

Don F Harris
                           on behalf of Interested Party Santa Maria de La Paz Parish nmfl@nmfinanciallaw.com
                           briefwriter@comcast.net;donharrislawfirm@gmail.com;nmflcmecf@gmail.com;r54167@notify.bestcase.com;dab@nmfinancialla
                           w.com

Douglas R Vadnais
                           on behalf of Interested Party Celia Maestas drv@modrall.com doloress@modrall.com,doloress@ecf.courtdrive.com

Douglas R Vadnais
                           on behalf of Interested Party Biophilia Foundation Inc. drv@modrall.com, doloress@modrall.com,doloress@ecf.courtdrive.com

Eric Nieuwenhuis Kniffin
                           on behalf of Creditor Parish Steering Committee of the Roman Catholic Church of the Archdiocese of Santa Fe ekniffin@lrrc.com


Everett J. Cygal
                           on behalf of Interested Party Catholic Mutual Relief Society of America ecygal@schiffhardin.com

Ford Elsaesser
                           on behalf of Debtor Roman Catholic Church of the Archdiocese of Santa Fe ford@eaidaho.com

Hannah Dolski
                           on behalf of Creditor Parish Steering Committee of the Roman Catholic Church of the Archdiocese of Santa Fe hdolski@lrrc.com

Iain AW Nasatir
                           on behalf of Creditor Committee Official Committee of Unsecured Creditors inasatir@pszjlaw.com

Jack Hardwick
                           on behalf of Interested Party Discalced Carmelite Nuns of Santa Fe New Mexico jhardwick@SommerUdall.com,
                           lag@SommerUdall.com

Jaime A. Pena
                           on behalf of U.S. Trustee United States Trustee jaime.a.pena@usdoj.gov
                           Lynn.ReneDiamond@usdoj.gov;Mary.L.Johnson@usdoj.gov

James Jurgens
                           on behalf of Interested Party Anchorum St. Vincent jrj@j-wlaw.com

James Moffitt
                           on behalf of Interested Party Great American Insurance Company james.moffitt@clydeco.us

James I. Stang
                           on behalf of Plaintiff Official Committee of Unsecured Creditors jstang@pszjlaw.com

James I. Stang
                           on behalf of Creditor Committee Official Committee of Unsecured Creditors jstang@pszjlaw.com

Jamison Barkley
                           on behalf of Creditor Claim No. 300 jamison@jamisonbarkley.com

John D. Sloan, Jr.
                           on behalf of Interested Party Laura Holmes pfoster@sloanfirm.com

John D. Sloan, Jr.
                           on behalf of Interested Party Various tort claimants pfoster@sloanfirm.com

John F. McIntyre
                           on behalf of Interested Party Catholic Mutual Relief Society of America jmcintyre@montand.com

Jonathan B. Alter
                           on behalf of Interested Party St. Paul Fire & Marine Insurance Company jalter@travelers.com

Joseph A. Blumel, III
                           on behalf of Interested Party Various tort claimants joseph@blumellaw.com

Joseph Mark Fisher
                           on behalf of Interested Party Catholic Mutual Relief Society of America mfisher@schiffhardin.com

Joshua D Weinberg



        Case 18-13027-t11           Doc 810           Filed 09/09/21             Entered 09/09/21 22:21:43 Page 3 of 10
District/off: 1084-1                                            User: admin                                                                  Page 4 of 8
Date Rcvd: Sep 07, 2021                                         Form ID: pdfor1                                                             Total Noticed: 1
                            on behalf of Interested Party Great American Insurance Company jweinberg@goodwin.com

Kenneth Harris Brown
                            on behalf of Plaintiff Official Committee of Unsecured Creditors kbrown@pszjlaw.com hphan@pszjlaw.com

Kenneth Harris Brown
                            on behalf of Creditor Committee Official Committee of Unsecured Creditors kbrown@pszjlaw.com hphan@pszjlaw.com

Kenneth Harris Brown
                            on behalf of Plaintiff (PSZJ) Official Committee of Unsecured Creditors kbrown@pszjlaw.com hphan@pszjlaw.com

Kevin VanLandingham
                            on behalf of Defendant United States of America Small Business Administration kevin.p.vanlandingham@usdoj.gov

Kevin VanLandingham
                            on behalf of Defendant Jovita Corranza kevin.p.vanlandingham@usdoj.gov

Laura R Callanan
                            on behalf of Interested Party J. W. laura@curtislawfirm.org
                            lisa@curtislawfirm.org;amalia@curtislawfirm.org;filing@curtislawfirm.org

Leslie D. Maxwell
                            on behalf of Interested Party Villa Santa Maria Inc. lmaxwell@maxwellgilchrist.com,
                            9786701420@filings.docketbird.com;aburnside@maxwelllawpc.com;

Leslie D. Maxwell
                            on behalf of Interested Party Catholic Charities Inc. lmaxwell@maxwellgilchrist.com,
                            9786701420@filings.docketbird.com;aburnside@maxwelllawpc.com;

Levi A Monagle
                            on behalf of Interested Party Various Tort Claimants levi@hallmonagle.com

Levi A Monagle
                            on behalf of Creditor John Doe 124 levi@hallmonagle.com

Levi A Monagle
                            on behalf of Creditor John Does 67 69, 70, 71, 73, 74, 76, 77, 78, 79, 80, 82, 83, 84, 87, 88, 90, 91, 92, 93, 94, 96, and Jane Does
                            G, I, L and M levi@hallmonagle.com

Levi A Monagle
                            on behalf of Creditor Committee Brad D. Hall levi@hallmonagle.com

Lisa Entress Pullen
                            on behalf of Interested Party Arrowood Indemnity Company pullenl@civerolo.com

Lisa K. Curtis
                            on behalf of Interested Party J. W. lisa@curtislawfirm.org
                            steven@curtislawfirm.org;pauline@curtislawfirm.org;filing@curtislawfirm.org

Manuel Hernandez
                            on behalf of Interested Party Various tort claimants mhernandez@fchclaw.com

Merit Bennett
                            on behalf of Plaintiff John Doe tblgexternalmail@gmail.com
                            mb@thebennettlawgroup.com;tk@thebennettlawgroup.com;ag@thebennettlawgroup.com;dv@thebennettlawgroup.com

Merit Bennett
                            on behalf of Creditor John Doe tblgexternalmail@gmail.com
                            mb@thebennettlawgroup.com;tk@thebennettlawgroup.com;ag@thebennettlawgroup.com;dv@thebennettlawgroup.com

Merit Bennett
                            on behalf of Creditor John Doe Victim tblgexternalmail@gmail.com
                            mb@thebennettlawgroup.com;tk@thebennettlawgroup.com;ag@thebennettlawgroup.com;dv@thebennettlawgroup.com

Merit Bennett
                            on behalf of Creditor Doe 377 tblgexternalmail@gmail.com
                            mb@thebennettlawgroup.com;tk@thebennettlawgroup.com;ag@thebennettlawgroup.com;dv@thebennettlawgroup.com

Michele Backus Konigsberg
                            on behalf of Interested Party Great American Insurance Company mbackus@goodwin.com

Nancy S Cusack
                            on behalf of Interested Party Patrick J. Hough ncusack@hinklelawfirm.com cwilson@hinklelawfirm.com

Paul M Fish
                            on behalf of Interested Party Sons of the Holy Family Inc pmfish@modrall.com,
                            nikkim@modrall.com;nikkim@ecf.courtdrive.com

Paul M Fish
                            on behalf of Interested Party The Catholic Foundation of the Archdiocese of Santa Fe pmfish@modrall.com
                            nikkim@modrall.com;nikkim@ecf.courtdrive.com

Paul M Linnenburger



        Case 18-13027-t11            Doc 810            Filed 09/09/21              Entered 09/09/21 22:21:43 Page 4 of 10
District/off: 1084-1                                       User: admin                                                              Page 5 of 8
Date Rcvd: Sep 07, 2021                                    Form ID: pdfor1                                                         Total Noticed: 1
                          on behalf of Creditor Doe 377 paul@attorneyslane.com
                          melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.com;ldelgado@rothst
                          einlaw.com;bjtrujillo@rothsteinlaw.com

Paul M Linnenburger
                          on behalf of Creditor Various tort claimants paul@attorneyslane.com
                          melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.com;ldelgado@rothst
                          einlaw.com;bjtrujillo@rothsteinlaw.com

Paul M Linnenburger
                          on behalf of Creditor John Doe #1 2, 4, 5, 6 paul@attorneyslane.com,
                          melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.com;ldelgado@rothst
                          einlaw.com;bjtrujillo@rothsteinlaw.com

Paul Russell Harris
                          on behalf of Creditor Congregation of the Blessed Sacrament Province of St. Ann pharris@ulmer.com

Pierre Levy
                          on behalf of Creditor Christine Romero pierre@ofrielandlevy.com

Robert M. Charles, Jr.
                          on behalf of Defendant Risen Savior Catholic Community rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Rev. Msgr. Lambert J. Luna rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Our Lady of the Annunciation rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Very Rev. James Marshall rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Rev. Msgr. Bennett J. Voorhies rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Tony Salgado rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant San Miguel rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Santa Maria de La Paz Catholic Community rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant La Santisima Trinidad rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Stan Sluder rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant St. Patrick - St. Joseph rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant San Clemente rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Immaculate Heart of Mary rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Parish Steering Committee of the Roman Catholic Church of the Archdiocese of Santa Fe
                          rcharles@lewisroca.com BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Rev. Clarence Maes rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant The Archdiocese of Santa Fe Real Estate Corporation rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com



        Case 18-13027-t11          Doc 810          Filed 09/09/21             Entered 09/09/21 22:21:43 Page 5 of 10
District/off: 1084-1                                        User: admin                                           Page 6 of 8
Date Rcvd: Sep 07, 2021                                     Form ID: pdfor1                                      Total Noticed: 1
Robert M. Charles, Jr.
                          on behalf of Defendant Our Lady of Guadalupe - Clovis rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Rev. John Trambley rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant St. John Vianney Church rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Jennifer Cantrell rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant St. Patrick - Chama rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant St. Anthony - Questa rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Holy Family - Chimayo rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Immaculate Conception - Albuquerque rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Bernard E. "Gig" Brummell rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Nativity of the Bless Virgin Mary rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant St. Thomas Apostle rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Our Lady of the Assumption Albuquerque rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Cristo Rey Parish rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant St. Jude Thaddeus rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Our Lady of Belen rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Rev. John Cannon rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant St. John the Baptist - Santa Fe rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Nativity of the Blessed Virgin Mary rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Church of the Ascension rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Sacred Heart - Albuquerque rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Nuestra Senora de Guadalupe - Taos rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com



        Case 18-13027-t11          Doc 810          Filed 09/09/21              Entered 09/09/21 22:21:43 Page 6 of 10
District/off: 1084-1                                        User: admin                                                              Page 7 of 8
Date Rcvd: Sep 07, 2021                                     Form ID: pdfor1                                                         Total Noticed: 1
Robert M. Charles, Jr.
                          on behalf of Defendant Holy Cross rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Shrine of Our Lady of Guadalupe - Santa Fe rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant St. Thomas Aquinas rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Creditor Parish Steering Committee of the Roman Catholic Church of the Archdiocese of Santa Fe
                          rcharles@lewisroca.com BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Sacred Heart - Espanola rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Defendant Rev. Timothy A. Martinez rcharles@lewisroca.com
                          BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Robert M. Charles, Jr.
                          on behalf of Attorney Parish Steering Committee of the Roman Catholic Church of the Archdiocese of Santa Fe
                          rcharles@lewisroca.com BankruptcyNotices@LRRC.com,robert-charles-1072@ecf.pacerpro.com

Ronald Barliant
                          on behalf of Interested Party John Wester ronald.barliant@goldbergkohn.com

Sam L. Fadduol
                          on behalf of Interested Party Various tort claimants sfadduol@fchclaw.com

Samuel I. Roybal
                          on behalf of Debtor Roman Catholic Church of the Archdiocese of Santa Fe sroybal@walkerlawpc.com
                          WalkerLawPC14@gmail.com,mlara@walkerlawpc.com

Sara Hunkler
                          on behalf of Interested Party Great American Insurance Company shunkler@goodwin.com

Sharon T. Shaheen
                          on behalf of Interested Party Catholic Mutual Relief Society of America sshaheen@montand.com ltalley@montand.com

Spencer Lewis Edelman
                          on behalf of Interested Party Sons of the Holy Family Inc sle@modrall.com,
                          doloress@modrall.com,doloress@ecf.courtdrive.com

Stephanie Schaeffer
                          on behalf of Defendant Roman Catholic Church of the Archdiocese of Santa Fe sschaeffer@idealawgroupllc.com
                          sschaeffer@idealawgroupllc.com

Steven A Levy
                          on behalf of Interested Party John Wester steven.levy@goldbergkohn.com

Thomas D Walker
                          on behalf of Plaintiff Roman Catholic Church of the Archdiocese of Santa Fe twalker@walkerlawpc.com
                          mlara@walkerlawpc.com;sroybal@walkerlawpc.com;WalkerLawPC14@gmail.com;spatteson@walkerlawpc.com;mdevine@wal
                          kerlawpc.com

Thomas D Walker
                          on behalf of Defendant Roman Catholic Church of the Archdiocese of Santa Fe twalker@walkerlawpc.com
                          mlara@walkerlawpc.com;sroybal@walkerlawpc.com;WalkerLawPC14@gmail.com;spatteson@walkerlawpc.com;mdevine@wal
                          kerlawpc.com

Thomas D Walker
                          on behalf of Defendant The Roman Catholic Church of the Archdiocese of Santa Fe twalker@walkerlawpc.com
                          mlara@walkerlawpc.com;sroybal@walkerlawpc.com;WalkerLawPC14@gmail.com;spatteson@walkerlawpc.com;mdevine@wal
                          kerlawpc.com

Thomas D Walker
                          on behalf of Debtor Roman Catholic Church of the Archdiocese of Santa Fe twalker@walkerlawpc.com
                          mlara@walkerlawpc.com;sroybal@walkerlawpc.com;WalkerLawPC14@gmail.com;spatteson@walkerlawpc.com;mdevine@wal
                          kerlawpc.com

Thomas D Walker
                          on behalf of Accountant REDW LLC, CPAs twalker@walkerlawpc.com,
                          mlara@walkerlawpc.com;sroybal@walkerlawpc.com;WalkerLawPC14@gmail.com;spatteson@walkerlawpc.com;mdevine@wal
                          kerlawpc.com

United States Trustee
                          ustpregion20.aq.ecf@usdoj.gov




        Case 18-13027-t11          Doc 810          Filed 09/09/21             Entered 09/09/21 22:21:43 Page 7 of 10
District/off: 1084-1                                        User: admin                                                           Page 8 of 8
Date Rcvd: Sep 07, 2021                                     Form ID: pdfor1                                                      Total Noticed: 1
Vito Ray de la Cruz
                          on behalf of Interested Party Various tort claimants vito@tamakilaw.com

William R Keleher
                          on behalf of Interested Party Santa Fe RC LLC wkeleher@srklawnm.com,
                          ltroast@srklawnm.com;lori@srklawnm.com;ljimenez@srklawnm.com

William Ross Keeler
                          on behalf of Interested Party William R Keeler billkeeler@keelerandkeeler.com raelynn@keelerandkeeler.com


TOTAL: 144




        Case 18-13027-t11          Doc 810          Filed 09/09/21             Entered 09/09/21 22:21:43 Page 8 of 10
                                                         IT IS ORDERED

                                                         Date Entered on Docket: September 7, 2021




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO

   In re:

   ROMAN CATHOLIC CHURCH OF
   THE ARCHDIOCESE OF SANTA FE,                                      Case No. 18-13027-t11

            Debtor.

                      DEFAULT ORDER GRANTING CHAPTER 7 TRUSTEES’
                         MOTION TO STRIKE FOR LACK OF STANDING

            THIS MATTER came before the Court upon the Chapter 7 Trustees’ Motion to Strike for

   Lack of Standing, filed August 6, 2021 (Doc. No. 757) (the “Motion”). After reviewing the Motion

   and being otherwise sufficiently advised in the premises, the Court hereby FINDS:

            1.    On August 6, 2021, the Philip J. Montoya, Yvette J. Gonzales, Clarke Coll, and

   Edward A. Mazel, Chapter 7 Trustees (together, the “Trustees”), filed the Motion;

            2.    By the Motion, the Trustees requests the Court to strike Keeler & Keeler, LLP and

   James, Vernon & Weeks, P.A.’s Joinder to Hall & Monagel, LLC [sic]’s Motion for Appointment

   of Special Mediator or Alternatively, for an Extension of Time, or Alternatively, Request for a

   Ruling on Claim Ownership [Dkt. 712] (Doc. 715) (the “Joinder”).


                                                 1
   


Case 18-13027-t11       Doc 810    Filed 09/09/21      Entered 09/09/21 22:21:43 Page 9 of 10
           3.       On August 6, 2021, the Trustees filed a notice of deadline to object to the Motion

    in this case, giving notice of a twenty-one (21) day deadline to object to the relief requested in the

    Motion (Doc. No. 758);

           4.       The Notice was appropriate in the particular circumstances;

           5.       The objection deadline, including three (3) days added under Bankruptcy Rule

    9006(f), expired on or before August 30, 2021;

           6.       No objections to the Motion were filed, timely or otherwise; and

           7.       The Motion is well-taken and should be granted.

           IT IS, THEREFORE, ORDERED that the above referenced Joinder is hereby stricken for

    lack of standing.

                                             ###END OF ORDER###

    Submitted by:

    ASKEW & WHITE, LLC

    By: s/ Filed electronically
        Daniel A. White
        1122 Central Ave. SW, Ste. 1
        Albuquerque, New Mexico 87102
        (505) 433.3097 (phone)
        (505) 717.1494 (fax)
        dwhite@askewwhite.com
    Attorneys for Philip J. Montoya, Yvette
    Gonzales, Clarke Coll and Edward Mazel,
    Chapter 7 Trustees
    Chapter 7 Trustees




                                                     2
    


Case 18-13027-t11       Doc 810      Filed 09/09/21        Entered 09/09/21 22:21:43 Page 10 of 10
